DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 19 both recite the broad recitation “at least one LED lamp”, and the claim also recites “in particular a plurality of LED lamps” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Likewise, claim 2 recites “a three dimensionally shaped” and later recites “in particular curved”.
Likewise claim 6 recites mounted on the carrier and later recites”in particular…”.
Claim 8 recites “emit light radially” and later “in particular radially…”
It is unclear in claim 11 if the occurrences of “in particular” are referring to some unspecified configurations of the use and non use positions.
Because of the term “in particular” in claim 12, it is unclear if the rechargeable feature is positively recited or not. For examination purposes it will be treated as optional, meaning the claim does not require those limitation(s).
It is unclear if the language after “preferably” recited in claim 13 is part of the limitations of claim 13. For examination purposes it will be treated as optional, meaning the claim does not require those limitation(s).
It is unclear if the language after “preferably” recited in claim 17 is part of the limitations of claim 13. For examination purposes it will be treated as optional, meaning the claim does not require those limitation(s).
There is a lack of antecedent basis for “the movability of the LED lamp” as recited in claim 7.
There is a lack of antecedent basis for “the use position” and the non-use position” recited in claim 13.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of which” in claim 14, “means of” recited in claim 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz-Gavin (U.S. Publication No. 2013/0322051). Ortiz-Gavin teaches a device for illuminating a motif region, comprising a reflector screen 10 that comprises at least one reflection element 14, the device comprising at least one lighting means which comprises at least one LED lamp 430, in particular a plurality of LED lamps. Regarding claim 2, the at least one reflection element is designed to form a three-dimensionally shape, in particular curved, body (see figs. 1-5) comprising a light output opening through which light output opening the light emitted by a lighting apparatus can escape to a motif region wherein the lighting apparatus is arranged, at least in portions, in an interior of the three-dimensionally shaped body (see fig. 4).  Regarding claim 3, figures 1-4 depict that the lighting apparatus is arranged in a central region of the three-dimensionally shaped body.  Regarding claim 4, the lighting apparatus is arranged on a rod-shaped carrier 12. Alternatively, the lighting apparatus is arranged on a rod shaped carrier 408 as depicted in figure 3. Regarding claim 5, figs. 3-5 depict that the carrier (either 12 or 408) extends on or in parallel with an axis of symmetry of the three- dimensionally shaped body. Regarding claim 8, at least one LED lamp 430 of the lighting apparatus is designed to emit light radially from the carrier (see figs. 3 and 5). Regarding claim 9, fig. 5 depicts at least one further LED lamp in particular the at least one further LED is arranged in or on the reflection element.  Regarding claim 10, at least one lighting apparatus 410 and/or the at least one LED lamp is releasably or non-releasably fastened in the reflector screen (410 is within the boundaries of the reflectors.) See paragra 26 and figs. 2-4. The applicant is also directed to review paragraph 34 which teaches the LEDs may be snapped or screwed on to the reflector. This would make them removable.  Regarding claim 16, paragraph 34 teaches the use of LEDs of different colors.  Regarding claim 17, paragraph 34 teaches a connection region which is arranged or formed in or on the reflector screen , in particular in or on a reflection element (where LEDs are connected to reflector).  , The remaining claim language “preferably in or on an edge region of the light output opening and is intended for at least temporary connection of the connection region to an attachment element (in particular the attachment element  is a diffusor, a spot attachment, a shielding flap, a mask, a foil filter, a glass colour filter, and/or a honeycomb filter attachment.” Is preference or intended use and is not being given patentable weight.  Regarding claim 19, Ortiz-Gavin teaches 
a reflector screen 10 that comprises a reflection element 14, wherein the insert comprises at least one LED lamp in particular a plurality of LED lamps 430 and the insert can be arranged in or on the reflector screen (fig. 5), in particular in or on the reflection element (paragraph 34)  wherein in the mounted state of the insert  in or on the reflector screen, the at least one LED lamp can be used for directly and/or indirectly illuminating a motif region, at least in portions.  

Claim(s) 1, 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (CN105240709). Xu teaches a device for illuminating a motif region, comprising a reflector screen 10 that comprises at least one reflection element 3 the device comprising at least one lighting means which comprises at least one LED lamp, in particular a plurality of LED lamps 22 and is intended for illuminating a motif region, at least in portions.  Regarding claim 4, the lighting apparatus is arranged on a rod-shaped carrier 31. Regarding claim 5, the carrier extends on or in parallel with an axis of symmetry of the three- dimensionally shaped body. See figs. 3-4. Regarding claim 6, at least one LED lamp  is movably mounted on the carrier and/or in that a carrier bearing at least one LED lamp is displaceable relative to the reflector screen and/or relative to the reflection element, in particular, at least one LED lamp is displaceable along the longitudinal axis of the carrier relative to the carrier and/or the carrier is displaceable along the longitudinal axis thereof relative to the reflector screen (see fig. 4).  Regarding claim 7, the movability of the LED lamp relative to the carrier, can be blocked at least temporarily by a blocking means 28.  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz-Gavin (U.S. Publication No. 2013/0322051) in view of Lin (U.S. Publication No. 2012/0026717).  Ortiz-Gavin teaches the salient features of the claimed invention. While it appears that Ortiz-Gavin shows a collapsible device, it does not explicitly disclose the device is collapsible.  Kin teaches a folding mechanism and an in particular flexible reflection element, wherein the reflection element can be displaced, by the folding mechanism, between an, in particular stretched, use position (fig. 2) and an, in particular folded, non-use position (fig. 3).    It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Lin for the purpose of more easily storing and transporting the device.
Claim(s) 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz-Gavin (U.S. Publication No. 2013/0322051) in view Ressmeyer (U.S. Patent No. 4210952). Ortiz-Gavin teaches the salient features of the claimed invention except for rechargeable, electrical energy storage unit for energy supply of the at least one lighting apparatus. Ressmeyer teaches in col. 3, line 3, that it was known to provide rechargeable, electrical energy storage unit  for energy supply of the at least one lighting apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Ressmeyer for the purpose of mobility.


Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz-Gavin (U.S. Publication No. 2013/0322051) in view Yellin (U.S. Patent No. 10865972). Ortiz-Gavin teaches the salient features of the claimed invention except for a control unit which can be or is associated with the at least one lighting apparatus and/or the at least one LED lamp, and by means of which the lighting intensity and/or the colour temperature and/or the light colour of the lighting apparatus and/or of at least one LED lamp  can be changed, at least in portions.  Yellin teaches in col. 2, lines 30-54 that it was known to control the different LEDs. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Yellin for the purpose of provide varied lighting effects depending on the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852